                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York
AB:RAS                                          271 Cadman Plaza East
                                                Brooklyn, New York 11201



                                                May 19, 2020

By E-mail

The Honorable Steven M. Gold
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

             Re:    In Re Application of the United States of America for a search of any
                    computer, mobile phone No. 829-508-5868, and any electronic devices
                    in the custody or control of Johny Valdez
                    Docket No. 15-MM-00864-01

Dear Judge Gold:

              The government respectfully moves for an order unsealing the above-
captioned matter in its entirety.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:              /s/
                                                Rachel A. Shanies
                                                Assistant U.S. Attorney
                                                (718) 254-6140
Enclosure

cc:   Clerk of Court (by Email)
AB:RAS


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

IN RE APPLICATION OF THE                             PROPOSED ORDER
UNITED STATES OF AMERICA
FOR THE SEARCH OF ANY                                15-MM-00864-01 (PK)
COMPUTER, MOBILE PHONE NO.
829-508-5868, AND ANY
ELECTRONIC DEVICES IN THE
CUSTODY OR CONTROL OF
JOHNY VALDEZ

--------------------------X

              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Rachel A. Shanies,

for an order unsealing the above-captioned matter in its entirety.

              WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed.


Dated: Brooklyn, New York
       05-20-2020
       _________________, 2020




                                            HONORABLE STEVEN M. GOLD
                                            UNITED STATES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF NEW YORK
